BROWN SHOE REPORTS SECOND QUARTER FINANCIAL RESULTS ST. LOUIS, MISSOURI, August 26, 2009 – Brown Shoe Company, Inc. (NYSE:BWS) reported results for the second quarter of 2009 ended August 1, 2009. Second Quarter 2009 Results · Net sales were $511.6 million, a decrease of 10.1 percent compared to $569.2 million in the year-ago quarter; and · Net loss attributable to Brown Shoe Company, Inc. (hereafter “net loss”) was $4.2 million, or $0.10 per diluted share, inclusive of charges related to its information technology initiatives of $1.3 million, or $0.03 per diluted share.This compares to net earnings attributable to Brown Shoe Company, Inc. (hereafter “net earnings”) in the second quarter of 2008 of $2.2 million, or $0.05 per diluted share, which included charges of $6.2 million, or $0.15 per diluted share, related to the Company’s headquarters consolidation and information technology initiatives.
